Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Acknowledgement is made of the claims to the provisional application 63/013537 and 63/041725 filed 04/21/2020 and 06/19/2020.	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/23/2021 and 10/06/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mata (US20200109926A1).
Regarding claim 1, Mata teaches a method (title, Methods And Apparatus For A Conducted Electrical Weapon With Power Saving Responsive To Inactivity) comprising: detecting, by a processing circuit ([0060], A processing circuit may receive information from a motion detector), a motion of a conducted electrical weapon ("CEW") ([0060], A motion detector may provide information (e.g., data, signal) responsive to detecting motion and/or to detecting a lack (e.g., absence) of motion); determining, by the processing circuit, a predetermined movement ([0060], motion or a lack of motion) based on the motion (implicit), wherein the predetermined movement corresponds to at least one of a movement, a rotation, or a tilt of the CEW ([0060], processing circuit may perform computations to determine whether the motion detector has detected or not detected motion); and performing, by the processing circuit, an operation of the CEW ([0063], processing circuit may perform an operation) based on the predetermined movement ([0063], in response to motion, or a lack of motion, of a CEW), wherein the operation is associated with a deployment capability of the CEW ([0049], A processing circuit may ignite (or cause to ignite) a propellant in response to operation).
Regarding claim 2, Mata teaches the method of claim 1, further comprising providing, by the processing circuit, an operation notification ([0021], user may receive visual and/or audible information from a user interface) based on the operation ([0029], CEW may provide an indication (e.g., presentation on display, audible sound, etc.) prior to, upon, and/or after powering down one or more functions and/or components. A CEW may transmit a message (e.g., notice) prior to, upon, and/or after powering down one or more functions and/or components).
Regarding claim 3, Mata teaches the method of claim 2, wherein the operation notification comprises at least one of a change in a visual indication of the CEW, a visual output, and an audio output ([0029], CEW may provide an indication (e.g., presentation on display, audible sound, etc.) prior to, upon, and/or after powering down one or more functions and/or components. A CEW may transmit a message (e.g., notice) prior to, upon, and/or after powering down one or more functions and/or components).
Regarding claim 4, Mata teaches the method of claim 1, wherein the motion comprises at least one of a sequence of motions, a motion measurement ([0061], motion detector may use the force of gravity to detect movement of the CEW), and a motion time period ([0062], motion detector may measure a passage of time).
Regarding claim 5, Mata teaches the method of claim 1, wherein the determining the predetermined movement further comprises determining whether the motion occurred within a period of time ([0062], motion detector may provide information regarding detecting motion or the absence thereof for a period of time).
Regarding claim 6, Mata teaches the method of claim 1, wherein the operation comprises at least one of a CEW operation ([0029], CEW may provide an indication (e.g., presentation on display, audible sound, etc.) prior to, upon, and/or after powering down one or more functions and/or components. A CEW may transmit a message (e.g., notice) prior to, upon, and/or after powering down one or more functions and/or components), a cartridge operation, and an electrode operation.
Regarding claim 7, Mata teaches the method of claim 6, wherein the CEW operation comprises at least one of selecting an operating mode of the CEW ([0029], A function and/or component may be powered down completely (e.g., off) or partially (e.g., a low power state)), enabling a safety of the CEW, disabling the safety of the CEW, and ejecting a cartridge of the CEW.
Regarding claim 8, cartridge operation was not considered in rejecting claim 6.
Regarding claim 9, electrode operation was not considered in rejecting claim 6.
Regarding claim 10, Mata teaches the method of claim 1, wherein the operation comprises at least one of a mechanical operation, an electrical operation, and an electronic operation ([0029], CEW may provide an indication (e.g., presentation on display, audible sound, etc.) prior to, upon, and/or after powering down one or more functions and/or components. A CEW may transmit a message (e.g., notice) prior to, upon, and/or after powering down one or more functions and/or components).
Regarding claim 11, Mata teaches the method of claim 1, further comprising determining, by the processing circuit, a cartridge attribute of the CEW ([0050], processing circuit 220 controls whether power is provided to processing circuit 282 … [0051], Power supply 290 may provide power to the components of handle 202, cartridge 280 and cartridge 284), wherein the determining the predetermined movement is further based on the cartridge attribute ([0071], in response to motion detector 270 not detecting movement of CEW 200 for a period of time, processing circuit 220 and/or power controller 250 removes power … cartridge 280, cartridge 284).
Regarding claim 12, Mata teaches a conducted electrical weapon ("CEW") (i.e. CEW 200) (fig.2) comprising: a motion detector (i.e. motion detector 270) (fig.2) operable to detect a motion of the CEW ([0059], A motion detector detects motion); at least two sets of electrodes ([0033], Cartridge 140 and 142 each include two or more electrodes); and a processing circuit (i.e. processing circuit 220) (fig.2) in communication with the motion detector (implicit, as seen in fig.2), wherein in response to the motion corresponding to a predetermined movement ([0060], motion or a lack of motion), the processing circuit is configured to select a first set of electrodes of the at least two sets of electrodes ([0046], processing circuit may cooperate with and/or control a signal generator to select a pair of electrodes for providing the stimulus signal).
Regarding claim 14, Mata teaches the CEW of claim 12, wherein each set of electrodes of the at least two electrodes is disposed in a same cartridge installed in the CEW ([0033], Cartridge 140 and 142 each include two or more electrodes).
Regarding claim 15, Mata teaches the CEW of claim 12, further comprising: a left cartridge (i.e. cartridge 140) (fig.1) inserted into a first bay of the CEW (e.g. bay that holds cartridge 140) (fig.1); and a right cartridge (i.e. cartridge 142) (fig.1) inserted into a second bay of the CEW (e.g. bay that holds cartridge 142) (fig.1), wherein the left cartridge and the right cartridge comprise the at least two sets of electrodes ([0033], Cartridge 140 and 142 each include two or more electrodes).
Regarding claim 18, Mata teaches the CEW of claim 12, wherein the processing circuit is configured to receive an input signal from the motion detector (implicit, the signal path from motion detector 270 to processing circuit 220) (fig.2) corresponding to the motion from the motion detector (implicit) and process the input signal to detect the predetermined movement ([0060], processing circuit may perform computations to determine whether the motion detector has detected or not detected motion).
Regarding claim 19, Mata teaches a method (title, Methods And Apparatus For A Conducted Electrical Weapon With Power Saving Responsive To Inactivity) comprising: receiving, by a processing circuit ([0060], A processing circuit may receive information from a motion detector) of a conducted electrical weapon ("CEW") (i.e. CEW 200) (fig.2), a signal corresponding to a detected motion of the CEW ([0060], A motion detector may provide information (e.g., data, signal) responsive to detecting motion and/or to detecting a lack (e.g., absence) of motion); determining, by the processing circuit, a predetermined movement ([0060], motion or a lack of motion) based on the signal ([0060], processing circuit may perform computations to determine whether the motion detector has detected or not detected motion); performing, by the processing circuit, an operation of the CEW ([0063], processing circuit may perform an operation) based on the predetermined movement ([0063], in response to motion, or a lack of motion, of a CEW), wherein the operation is associated with a deployment capability of the CEW; and providing, by the processing circuit, an operation notification based on the operation ([0049], A processing circuit may ignite (or cause to ignite) a propellant in response to operation).
Regarding claim 20, Mata teaches the method of claim 19, wherein the signal is received from a motion detector of the CEW ([0060], A processing circuit may receive information from a motion detector … A motion detector may provide information (e.g., data, signal) responsive to detecting motion and/or to detecting a lack (e.g., absence) of motion) or an electronic device in electronic communication with the CEW.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nerheim (US20070070574A1) and further in view of Lupher (US20120297658A1).
Regarding claim 1, Nerheim teaches a method (title, Systems And Methods For Modular Electronic Weaponry) comprising a conducted electrical weapon (i.e. handgun type launch device 500) (fig.5).
Nerheim does not teach, detecting, by a processing circuit, a motion of a conducted electrical weapon ("CEW"); determining, by the processing circuit, a predetermined movement based on the motion, wherein the predetermined movement corresponds to at least one of a movement, a rotation, or a tilt of the CEW; and performing, by the processing circuit, an operation of the CEW based on the predetermined movement, wherein the operation is associated with a deployment capability of the CEW.
Lupher teaches in a similar field of endeavor of electrical weapon, detecting ([0025], muzzle-tracking module contains an array of gyroscopes and an image sensor for muzzle position tracking and an inclinometer to determine shot angle relative to gravity), by a processing circuit (i.e. microprocessor 280) (fig.2), a motion (i.e. muzzle tracking module 220) (fig.2) of an electrical weapon (i.e. firearm or air gun sighting scope system) (fig.2); determining ([0025], microprocessor 280 with embedded software that provides the intelligence for the system), by the processing circuit, a predetermined movement ([0010], muzzle tracking module wherein said muzzle tracking module tracks angular motion deviations) based on the motion (implicit), wherein the predetermined movement corresponds to at least one of a movement, a rotation, or a tilt of the electrical weapon ([0010], muzzle tracking module wherein said muzzle tracking module tracks angular motion deviations); and performing, by the processing circuit, an operation of the electrical weapon ([0010], synchronized trigger mechanism that enables firing) based on the predetermined movement ([0010], when the angular motion deviations of the firearm or air gun muzzle from the angular position designation point is below an acceptable level), wherein the operation is associated with a deployment capability of the electrical weapon ([0010] enables firing… impedes firing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the detecting and determining of motion and performing deployment in Nerheim, as taught by Lupher, as it provides the advantage of automated compensation of human unsteadiness during firing, with no cumbersome additions to the conducted electrical weapon.
Regarding claim 2, Nerheim and Lupher teach the method of claim 1, further comprising providing, by the processing circuit, an operation notification (Lupher, [0015], automatic ballistics cross-hair that is computationally generated and automatically re-positioned in the field of view) based on the operation (Lupher, [0015], based on … muzzle incline/decline).
Regarding claim 3, Nerheim and Lupher teach the method of claim 2, wherein the operation notification comprises at least one of a change in a visual indication of the CEW, a visual output (Lupher, [0015], automatic ballistics cross-hair that is computationally generated and automatically re-positioned in the field of view), and an audio output.
Regarding claim 4, Nerheim and Lupher teach the method of claim 1, wherein the motion comprises at least one of a sequence of motions, a motion measurement (Lupher, [0010], muzzle tracking module wherein said muzzle tracking module tracks angular motion deviations), and a motion time period.
Regarding claim 5, Nerheim and Lupher teach the method of claim 1, wherein the determining the predetermined movement further comprises determining whether the motion occurred within a period of time (Lupher, [0035], kinematic equations take into account angle and direction of muzzle movement and the time it takes).
Regarding claim 6, Nerheim and Lupher teach the method of claim 1, wherein the operation comprises at least one of a CEW operation, a cartridge operation, and an electrode operation (Lupher, [0035], the firing-pin to strike and launch the bullet) (Nerheim, abstract, apparatus is used with a provided deployment unit that deploys an electrode away from the apparatus).
Regarding claim 7, CEW operation was not considered in rejecting claim 6.
Regarding claim 8, cartridge operation was not considered in rejecting claim 6.
Regarding claim 9, Nerheim and Lupher teach the method of claim 6, wherein the electrode operation comprises at least one of selecting a set of electrodes (Nerheim, [0014], deploys a plurality of sets of electrodes away from the apparatus. Each set of electrodes includes a plurality of respective electrodes), selecting an electrode type, and selecting a number of electrodes.
Regarding claim 10, Nerheim and Lupher teach the method of claim 1, wherein the operation comprises at least one of a mechanical operation (Nerheim, [0014], deploys a plurality of sets of electrodes), an electrical operation, and an electronic operation.
Regarding claim 11, Nerheim and Lupher teach the method of claim 1, further comprising determining, by the processing circuit, a cartridge attribute of the CEW (Lupher, [0015], bullet ballistics), wherein the determining the predetermined movement is further based on the cartridge attribute (Lupher, [0015], automatic ballistics cross-hair that is computationally generated and automatically re-positioned in the field of view based on target range, bullet ballistics, wind, and muzzle incline/decline).
Regarding claim 12, Nerheim teaches a conducted electrical weapon ("CEW") (i.e. handgun type launch device 500) (fig.5) comprising: at least two sets of electrodes (e.g. electrodes in cartridges 522, 524 and 526) (fig.5); and a processing circuit (i.e. processing circuits 130) (fig.1), the processing circuit is configured to select a first set of electrodes of the at least two sets of electrodes ([0014], deployment unit that deploys a plurality of sets of electrodes) (also refer to communication between processing circuits 130 and deployment unit control 140) (fig.1).
Nerheim does not teach, a motion detector operable to detect a motion of the CEW; and a processing circuit in communication with the motion detector, wherein in response to the motion corresponding to a predetermined movement, an action is performed.
Lupher teaches in a similar field of endeavor of electrical weapon, a motion detector (i.e. muzzle-tracking module 220) (fig.2) operable to detect a motion of the electrical weapon ([0025], muzzle-tracking module contains an array of gyroscopes and an image sensor for muzzle position tracking and an inclinometer to determine shot angle relative to gravity); and a processing circuit (i.e. microprocessor 280) (fig.2) in communication with the motion detector (implicit, as seen in fig.2), wherein in response to the motion corresponding to a predetermined movement ([0010], muzzle tracking module wherein said muzzle tracking module tracks angular motion deviations), an action is performed ([0010], synchronized trigger mechanism that enables firing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the motion detector in Nerheim, as taught by Lupher, as it provides the advantage of automated compensation of human unsteadiness during firing, with no cumbersome additions to the conducted electrical weapon.
Regarding claim 13, Nerheim and Lupher teach the CEW of claim 12, wherein each set of electrodes of the at least two electrodes is disposed in a different cartridge installed in the CEW (Nerheim, [0036], A cartridge may include several electrodes launched at once as a set, launched at various times as sets, or individually launched).
Regarding claim 14, Nerheim and Lupher teach the CEW of claim 12, wherein each set of electrodes of the at least two electrodes is disposed in a same cartridge installed in the CEW (Nerheim, [0036], A cartridge may include several electrodes launched at once as a set, launched at various times as sets, or individually launched).
Regarding claim 15, Nerheim and Lupher teach the CEW of claim 12, further comprising: a left cartridge (Nerheim, e.g. cartridge 522) (fig.5) inserted into a first bay of the CEW (Nerheim, e.g. the bay into which cartridge 522 is situated) (fig.5); and a right cartridge (Nerheim, e.g. cartridge 526) (fig.5) inserted into a second bay of the CEW (Nerheim, e.g. the bay into which cartridge 526 is situated) (fig.5), wherein the left cartridge and the right cartridge comprise the at least two sets of electrodes (Nerheim, [0036], A cartridge may include several electrodes launched at once as a set, launched at various times as sets, or individually launched).
Regarding claim 16, Nerheim and Lupher teach the CEW of claim 15, wherein the predetermined movement includes a rotational movement of the CEW (Lupher, [0010], muzzle tracking module wherein said muzzle tracking module tracks angular motion deviations).
Nerheim and Lupher do not teach, wherein in response to the predetermined movement comprising a left rotational movement the processing circuit is configured to select the first set of electrodes from the left cartridge.
It would have been an obvious matter of design choice to have the processing circuit configured in such a way that the predetermined movement comprising a left rotational movement will select the first set of electrodes from the left cartridge, since the applicant has not disclosed that left rotational movement solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the processing circuit configured in such a way that the predetermined movement could comprise either a left or a right rotational movement and to select the first set of electrodes from either the left or right cartridge.
Regarding claim 18, Nerheim and Lupher teach the CEW of claim 12, wherein the processing circuit is configured to receive an input signal (Lupher, e.g. signal from muzzle tracking module 220 to microprocessor 280) (fig.2) from the motion detector corresponding to the motion from the motion detector (Lupher, [0010], muzzle tracking module tracks angular motion deviations of the firearm or air gun muzzle) and process the input signal to detect the predetermined movement (Lupher, [0010], angular position designation point is below an acceptable level …  the angular position designation point is above the acceptable level).
Regarding claim 19, Nerheim teaches a method (title, Systems And Methods For Modular Electronic Weaponry) comprising: performing, by a processing circuit (i.e. processing circuit 130) (fig.2), an operation of the CEW ([0045], processing circuits 130 and effect … processing circuits 130 to effect operation), wherein the operation is associated with a deployment capability of the CEW (e.g. processing circuit 130 controlling deployment unit control 140) (fig.1). 
Nerheim does not teach, receiving, by a processing circuit of a conducted electrical weapon ("CEW"), a signal corresponding to a detected motion of the CEW; determining, by the processing circuit, a predetermined movement based on the signal; performing, by the processing circuit, an operation of the CEW based on the predetermined movement; and providing, by the processing circuit, an operation notification based on the operation.
Lupher teaches in a similar field of endeavor of electrical weapon, receiving, by a processing circuit (i.e. microprocessor 280) (fig.2) of an electrical weapon (i.e. firearm or air gun sighting scope system) (fig.2), a signal (e.g. signal from muzzle tracking module 220 to microprocessor 280) (fig.2) corresponding to a detected motion of the electrical weapon ([0010], muzzle tracking module wherein said muzzle tracking module tracks angular motion deviations); determining, by the processing circuit, a predetermined movement ([0010], angular motion deviations) based on the signal ([0010], when the angular motion deviations of the firearm or air gun muzzle from the angular position designation point is below an acceptable level); performing, by the processing circuit, an operation of the electrical weapon ([0010], synchronized trigger mechanism that enables firing) based on the predetermined movement ([0010], when the angular motion deviations of the firearm or air gun muzzle from the angular position designation point is below an acceptable level); and providing, by the processing circuit, an operation notification ([0015], automatic ballistics cross-hair that is computationally generated and automatically re-positioned in the field of view) based on the operation ([0015], based on … muzzle incline/decline).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the receiving and determining of motion and performing deployment in Nerheim, as taught by Lupher, as it provides the advantage of automated compensation of human unsteadiness during firing, with no cumbersome additions to the conducted electrical weapon.
Regarding claim 20, Nerheim and Lupher teach the method of claim 19, wherein the signal is received from a motion detector of the CEW (Lupher, e.g. signal from muzzle tracking module 220 to microprocessor 280) (fig.2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mata (US20200109926A1) and further in view of Nerheim (US20070070574A1).
Regarding claim 13, Mata teaches the CEW of claim 12.
Mata does not teach, wherein each set of electrodes of the at least two electrodes is disposed in a different cartridge installed in the CEW.
Nerheim teaches in a similar field of endeavor of apparatus producing skeletal muscle contractions, wherein each set of electrodes of the at least two electrodes is disposed in a different cartridge installed in the CEW (Nerheim, [0036], A cartridge may include several electrodes launched at once as a set, launched at various times as sets, or individually launched).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention the electrodes in different cartridges in Mata, as taught by Nerheim, as it provides the advantage of multiple operations and facilitates loading multiple cartridges at the same time.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mata (US20200109926A1).
Regarding claim 16, Mata teaches the CEW of claim 15, wherein the predetermined movement includes a rotational movement of the CEW ([0012], The CEW may detect movement of the CEW as it moves with the holster).
Mata does not teach, wherein in response to the predetermined movement comprising a left rotational movement the processing circuit is configured to select the first set of electrodes from the left cartridge.
It would have been an obvious matter of design choice to have the processing circuit configured in such a way that the predetermined movement comprising a left rotational movement will select the first set of electrodes from the left cartridge, since the applicant has not disclosed that left rotational movement solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the processing circuit configured in such a way that the predetermined movement comprising a left rotational movement will select the first set of electrodes from the left cartridge.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, taken singly or in combination, teach “wherein predetermined movement comprising one of a second left rotational movement or a right rotational movement, the processing circuit is configured to select a second set of electrodes from the right cartridge.”
Prior art Mata (US20200109926A1), Lupher (US20120297658A1), Kude (US20120037702A1) and Lenner (US20060005447A1).
Regarding claim 17, Mata teaches the CEW of claim 16.
Mata does not teach, wherein predetermined movement comprising one of a second left rotational movement or a right rotational movement, the processing circuit is configured to select a second set of electrodes from the right cartridge.
Lupher teaches a motion detector (i.e. muzzle tracking module 220) (fig.2) in a hand held weapon; But, does not teach rotational motion choosing different ballastics.
Kude teaches a motion detector (e.g. fire time synthesizer 100) (fig.1) that can be attached to a projectile weapon or a directed energy weapon. Kude also teaches rotation of the weapon ([0040], motion of a video sensor, such as rotation and translation). Kude teaches a very tight spray pattern or a very loose spray pattern depending on the firing position.
Lenner teaches a motion detector to interpolate barrel position of a weapon (abstract). Lenner teaches a rotational motion of barrel and processor energizing firing trigger ([0070]).
However, none of the prior art, taken singly or in combination, teach “wherein predetermined movement comprising one of a second left rotational movement or a right rotational movement, the processing circuit is configured to select a second set of electrodes from the right cartridge.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           07/14/2022






	/THIENVU V TRAN/                                                                      Supervisory Patent Examiner, Art Unit 2839